DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13-15, 17-20, 22-27, and 30-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0287334 Grant et al., hereinafter “Grant”.
Regarding claim 8, Grant discloses a device for shaping tissue (Para 57; a probe that ablates tissue; Figure 9, element 900), comprising: a tip (Figure 9, element 920) having an internal closed-loop circulation system (Para 186 and Figure 9; the supply tube 911 connects to duct 905 that supplies cold fluid to the tip 920 and is then circulated back through duct 906 which connects to tube 912 that goes to the return outlet 926); a first tube (Figure 10, elements 904 and 905; Para 186) and a second tube (Figure 10, element 906), both of which are connected to the internal closed-loop circulation system (Para 186); wherein the first tube is connected to a cold source (Figure 9, element 925 and Para 186); wherein the second tube is connected to a discharge container (Para 186 and Figure 9, element 926); wherein the tip is configured to receive and convey a laser beam (Para 181 discloses that the laser is applied to a 
Regarding claim 9, Grant discloses the first tube (Figure 10, element 904 and 905) is connected to a first end (Para 186 and Figure 9; the first tube is connected to supply unit formed of elements 925 and 911) of the internal closed-loop circulation system (Para 186).
Regarding claim 10, Grant discloses the second tube (Figure 10, element 906) is connected to a second end (Para 186 and Figure 9; second end is formed of the return portion 926 and tube 912) of the internal closed-loop circulation system (Para 186).
Regarding claim 11, Grant discloses the cold source (Figure 9, element 925) is configured to hold and discharge a cold fluid (Para 186).
Regarding claim 13, Grant discloses a system for shaping tissue (Para 57; a probe that ablates tissue; Figure 9, element 900 Para 18), comprising: a computer (Para 18, 105-106, and 218); a laser source (Figure 9, element 900; laser probe), in communication with the computer (Para 105 and 106 disclose that the controller, i.e. the computer, controls laser power), and configured to generate a laser beam (Para 105 and 106; the controller is responsible for generating a laser power and pulse timing, i.e. controlling the laser beam); a temperature sensor (Para 05; the probe can include a temperature sensor) in communication with the computer (Para 105 and 106 disclose that the laser is being modulated based on the measured temperature, via the controller); a tip (Figure 3B, element 324) in communication with the temperature sensor (Figure 3A, element 308) and configured to: receive and transmit the laser beam to the tissue (Para 181 discloses that the laser is applied to a part within the body of the patient, it is inherent that the tip 920 has an opening in it, Figure 13A shows an opening in the tip); and transfer heat from the tip to a cooling fluid inside the tip (Para 186 and 187).
Regarding claim 14, Grant discloses the computer (Para 18, 105-106, and 218) is configured to modulate the laser beam (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing).
Regarding claim 15, Grant discloses the computer (Para 18, 105-106, and 218) modulates the laser beam in response to temperature signals (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing) from the temperature sensor (Para 105 and 106).
Regarding claim 17, Grant discloses the tip (Figure 9, element 920) includes a closed-loop circulation system (Para 186 and Figure 9; the supply tube 911 connects to duct 905 that supplies cold fluid to the tip 920 and is then circulated back through duct 906 which connects to tube 912 that goes to the return outlet 926) that hold the cold fluid (Para 186).
Regarding claim 18, Grant discloses a cold source (Figure 9, element 925 and Para 186-187) in communication with the tip (Figure 9, element 920 and para 186-187).
Regarding claim 19, Grant discloses a discharge container (Figure 9, element 926 and Para 186-187) in communication with the tip (Figure 9, element 920 and Para 186-187).
Regarding claim 20, Grant discloses a method of shaping tissue (Para 57), comprising: directing a laser beam at the tissue (Para 57 and 96); monitoring temperature at a location on or near the tissue (Para 105); modulating the laser beam according to the monitored temperature (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing); cooling the location on or near the tissue (Para 186 and 187); and modulating a rate of the cooling (Para 105 and 106).
Regarding claim 22, Grant discloses the location (Para 187) is at a device (Para 187; the capsule of the probe) on or near the tissue (Para 187; tissue surrounding the probe).
Regarding claim 23, Grant discloses modulating the laser beam (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing) includes changing an intensity of the laser beam (Para 105 and 106; changing the power and pulse timing of a laser beam inherently changes the intensity).
Regarding claim 24, Grant discloses cooling includes moving a cooling fluid near the tissue (Para 186 and 187; the cooling fluid is moving through the capsule near the tissue).
Regarding claim 25, Grant discloses cooling includes moving a cooling fluid (Para 186 and 187) through a device near the tissue (Para 186 and 187; the cooling fluid is moving through the capsule near the tissue, with the capsule being part of the probe shown in Figure 9).
Regarding claim 26, Grant discloses cooling includes modulating a rate of a flow of a cooling fluid (Para 106, temperature modulation, described in Para 186-187 to be cooling, occurs through modifying fluid flow rates).
Regarding claim 27, Grant discloses a non-transitory computer readable (Para 18) medium with computer executable instructions stored thereon (Para 18), executed by a processor (Para 18), to perform a method of shaping tissue, the method comprising: focusing a laser beam at the tissue (Para 57 and 96); monitoring temperature at a device on or near the tissue (Para 105); modulating the laser beam according to the monitored temperature (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing); cooling the device (Para 186 and 187); and modulating a rate of the cooling (Para 105 and 106).
Regarding claim 30, Grant discloses modulating the laser beam (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing) includes changing an intensity of the laser beam (Para 105 and 106; changing the power and pulse timing of a laser beam inherently changes the intensity).
Regarding claim 31, Grant discloses cooling includes moving a cooling fluid (Para 186 and 187) through the device (Para 186 and 187; the cooling fluid is moving through the capsule near the tissue, with the capsule being part of the probe shown in Figure 9).
Regarding claim 32, Grant discloses cooling includes modulating a rate of a flow of a cooling fluid (Para 106, temperature modulation, described in Para 186-187 to be cooling, occurs through modifying fluid flow rates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12, 16, 21, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287334 Grant et al., hereinafter “Grant”, in view of US 2006/0195073 Connors et al., hereinafter “Connors”.
Regarding claim 1, Grant discloses a device for shaping tissue (Para 57; a probe that ablates tissue; Figure 9, element 900), comprising: a tip (Figure 9, element 920) configured to connect to tubes (Figure 10, elements 904-906); wherein one tube (Figure 10, elements 904 and 905; Para 186) is configured to connect to a cold source (Figure 9, element 925 and Para 186); wherein another tube (Figure 10, element 906)is configured as an outlet (Figure 9, element 926; Para 186); wherein the tip has a shaft (Figure 9, element 903) with a laser fiber (Figure 9, element 901; Para 181) therein, and an opening for a laser beam to shine through (Para 181 discloses that the laser is applied to a part within the body of the patient, it is inherent that the tip 920 has an opening in it, Figure 13A shows an opening in the tip).
Grant does not disclose wherein the tip has a window on one face.
However, Connors discloses a device (Figure 3, element 10) that shapes tissue (Para 20) and teaches wherein the tip has a window (Figure 7, element 48) on one face (Figure 7, on the tip 46). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the window of Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 2, Grant discloses all the limitations of claim 1.
Grant does not disclose the tip is made of metal.
However, Connors discloses the tip (Figure 7, element 46) is made of metal (Para 34; made from copper).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the type of material the tip was made from, as taught by Connors, in the invention of Grant, in order for the tip to radiate the cold temperature to the window and the desired tissue (Connors; Para 34).
Regarding claim 3, Grant discloses the tip (Figure 9, element 920) is configured with an internal close- looped circulation system (Para 186 and Figure 9; the supply tube 911 connects to duct 905 that supplies cold fluid to the tip 920 and is then circulated back through duct 906 which connects to tube 912 that goes to the return outlet 926).
Regarding claim 4, Grant discloses the cold source (Figure 9, element 925) includes a cold-fluid pump (Para 186; cooling fluid is pumped to the desired tubes).
Grant does not disclose water as the cooling fluid. 
However, Connors teaches water as the cooling fluid (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the cooling fluid is water as taught by Connors, in the invention of Grant, in order to cool the metal tip (Connors; Para 34).
Regarding claim 6, Grant discloses all the limitations of claim 1. 
Grant does not disclose the window is a sapphire window.
However, Connor teaches the window (Para 34) is a sapphire window (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 7, Grant discloses the tip (Figure 9, element 920) is configured to cool to 0°C (Para 198; the capsule is cooled in the range -20-0 degrees Celsius).
Regarding claim 12, Grant discloses all the limitations of claim 8. 
Grant does not disclose the tip includes a sapphire window.
However, Connor teaches the tip (Figure 7, element 46) includes a sapphire window (Para 34 and Figure 7, element 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 16, Grant discloses all the limitations of claim 13.
Grant does not disclose the tip includes a sapphire window that receives and transmits the laser beam.
However, Connor teaches the tip (Figure 7, element 46) includes a sapphire window (Para 34 and Figure 7, element 48) that receives and transmits the laser beam (Para 34 discloses that the sapphire window transmits light through it and teaches laser energy through a sapphire window in Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while ablating the tissue in contact (Connors; Para 19 and 34).
Regarding claim 21, Grant discloses all the limitations of claim 20.
Grant does not disclose directing the laser beam includes passing the laser beam through a sapphire window.
However, Connor teaches directing the laser beam (Para 34) includes passing the laser beam through a sapphire window (Para 34 discloses that the sapphire window transmits light through it and teaches laser energy through a sapphire window in Para 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while ablating the tissue in contact (Connors; Para 19 and 34).
Regarding claim 28, Grant discloses all the limitations of claim 27.
Grant does not disclose focusing the laser beam includes directing the laser beam through a window.
However, Connors teaches focusing the laser beam includes directing the laser beam (Para 34 discloses that the sapphire window transmits light through it and teaches laser energy through a sapphire window in Para 19) through a window. (Figure 7, element 48) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the window of Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 29, Grant discloses all the limitations of claim 27.
Grant does not disclose the device is a metal tip.
However, Connors discloses the device (Figure 7, element 46) is a metal tip (Para 34; made from copper).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the type of material the tip was made from, as taught by Connors, in the invention of Grant, in order for the tip to radiate the cold temperature to the window and the desired tissue (Connors; Para 34).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287334 Grant et al., hereinafter “Grant”, in view of US 2006/0195073 Connors et al., hereinafter “Connors”, further in view of CA 2587331 Werneth et al., hereinafter “Werneth”.
Regarding claim 5, Grant discloses the cold source (Figure 9, element 925).
Grant does not disclose the cold source includes an iced saline solution.
However, Werneth discloses a tissue ablation device (Abstract) and teaches iced saline as a cooling source (Para 108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the cooling fluid is iced saline as taught by Werneth, in the invention of Grant, in order to cool the area of the tissue to be ablated (Werneth; Para 108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792